EXHIBIT A
10/12/2019                             Kyko Global Inc Mail - Kyko Global, Inc., et al v. Prithvi Information Solutions, LTD, et al



                                                                                   Jayson Macyda <generalcounsel@kykoglobal.com>



  Kyko Global, Inc., et al v. Prithvi Information Solutions, LTD, et al
  Goetz, John D. <jdgoetz@jonesday.com>                                                 Mon, Sep 23, 2019 at 4:57 PM
  To: Jayson Macyda <GeneralCounsel@kykoglobal.com>, "elizabeth_abbott@pawd.uscourts.gov"
  <elizabeth_abbott@pawd.uscourts.gov>
  Cc: "Baker, Douglas D." <ddbaker@jonesday.com>, "jrodkey@fowkesrodkey.com" <jrodkey@fowkesrodkey.com>, "Ginsberg,
  Michael H." <mhginsberg@jonesday.com>


    Hello, again, Ms. Abbo --


    Thursday at 10am works for our side, as relayed earlier today.



    Plain ﬀs’ counsel omi ed the wri en discovery they enclosed with their Sept 10 le er. We a ach it here, for the
    Court’s review.



    Thank you again for the Court’s availability. Best regards.



              John D. Goetz (bio)
              Partner
              JONES DAY® - One Firm Worldwide℠
              500 Grant Street, Suite 4500
              Pittsburgh, PA 15219
              Phone: 412-394-7911
              Fax: 412-394-7959
              E-mail: jdgoetz@jonesday.com



    [Quoted text hidden]
    [Quoted text hidden]


          Jurisdictional Discovery Requests.pdf
          385K




https://mail.google.com/mail/u/0?ik=d46af5c2fc&view=pt&search=all&permmsgid=msg-f%3A1645501216633147134&simpl=msg-f%3A164550121663…   1/1
